People v Fletcher (2015 NY Slip Op 04144)





People v Fletcher


2015 NY Slip Op 04144


Decided on May 13, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 13, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
THOMAS A. DICKERSON
LEONARD B. AUSTIN, JJ.


2007-11201
 (Ind. No. 194/07)

[*1]The People of the State of New York, respondent,
vKenyon Fletcher, appellant.


Kenyon Fletcher, Attica, N.Y., appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Diane R. Eisner, and Daniel Berman of counsel), for respondent.
Lynn W. L. Fahey, New York, N.Y. (Paul Skip Laisure of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 29, 2009 (People v Fletcher, 65 AD3d 1375), affirming a sentence of the Supreme Court, Kings County, imposed November 26, 2007.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., DILLON, DICKERSON and AUSTIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court